 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11   TIMOTHY BERTRAM,              )     NO. SA CV 20-0045-ODW(E)
                                   )
12                  Petitioner,    )
                                   )     ORDER ACCEPTING FINDINGS,
13        v.                       )
                                   )     CONCLUSIONS AND RECOMMENDATIONS
14   WARDEN JOHNSON (A),           )
                                   )     OF UNITED STATES MAGISTRATE JUDGE
15                                 )
                    Respondent.    )
16   ______________________________)
17

18         Pursuant to 28 U.S.C. section 636, the Court has reviewed the
19   Second Amended Petition, all of the records herein and the attached
20   Report and Recommendation of United States Magistrate Judge.
21   Further, the Court has engaged in a de novo review of those portions
22   of the Report and Recommendation to which any objections have been
23   made.   The Court accepts and adopts the Magistrate Judge’s Report and
24   Recommendation.
25

26         IT IS ORDERED that federal habeas relief is denied and Judgment
27   shall be entered dismissing this action with prejudice.
28   ///
 1        IT IS FURTHER ORDERED that the Clerk serve copies of this Order,

 2   the Magistrate Judge’s Report and Recommendation and the Judgment

 3   herein on Petitioner and counsel for Respondent.

 4

 5        LET JUDGMENT BE ENTERED ACCORDINGLY.

 6

 7             DATED:   May 10, 2021.

 8

 9

10                               ___________________________________
                                           OTIS D. WRIGHT II
11                                   UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                        2
